EXHIBIT 10(b)(11)

GENTEX CORPORATION GRANT AGREEMENT

 

DATE:                                                                     
                Name:     Address:  

 

 

 

Dear                                                                     
                  :

 

Pursuant to the terms and conditions of the Company’s 2012 Nonemployee Director
Plan (the ‘Plan’), you have been granted a Non-Qualified Stock Option to
purchase             shares of stock as outlined below.

 

Granted To:   

 

   Grant Date:   

 

   Options Granted:   

 

   Option Price Per Share:    $                            
                                                        Total Cost to Exercise:
$                                   Expiration Date:   

 

   Vesting Schedule:    Non-Employee Director Vesting      

 

  

By my signature below, I hereby acknowledge receipt of this Grant on the date
shown above, which has been issued to me under the terms and conditions of the
Plan. I further acknowledge receipt of the copy of the Plan and agree to conform
to all of the terms and conditions of the Grant and the Plan.

Please return one signed copy of this agreement to Steve Dykman.

 

Signature:       Date:       (Name)    

NOTE: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form.

 

- 28 -



--------------------------------------------------------------------------------

1. Option Plan. All of the defined terms contained in this Agreement shall have
the same meaning as is set forth in the Gentex Corporation 2012 Amended and
Restated Nonemployee Director Stock Option Plan (the “Plan”), and this Option
Agreement (the “Agreement”) is subject to the terms and provisions of that Plan,
as amended from time to time. If any inconsistency exists between the provisions
of this Agreement and the Plan, the Plan shall govern.

2. Option Grant. Effective as of the Grant Date, the Optionee has been granted
an option to purchase that Number of Shares of the Company’s Common Stock at the
Exercise Price for a period ending on the Expiration Date, all as shown on the
cover page hereof.

3. Exercise. Options may not be exercised for fewer than the Minimum Shares per
transaction specified on the cover page, and options shall become exercisable
only in accordance with the Vesting Schedule specified on the cover page.
Options shall be exercised by written notice to the Company stating the number
of shares to be purchased, signed by the person exercising the option, and
accompanied by payment of the full purchase price of the shares in cash or in
shares of the Company’s Common Stock, or by any combination of cash and stock.
Options may be exercised only during periods beginning on the second business
day following the date on which the Company releases for publication its annual
or quarterly financial reports, and ending on the twelfth business day following
that date. Promptly after exercise, the Company shall issue a stock certificate
representing that number of shares to which the option was exercised.

4. Optionee’s Agreement. In consideration of the granting of the option, the
Optionee agrees to continue to serve as a director of the Company during the
term for which he or she was elected.

5. Transfers. This Agreement and the option it represents shall not be
transferable by the Optionee other than by will or the laws of descent and
distribution, and may be exercised during the lifetime of the Optionee only by
the Optionee or his or her guardian or legal representative, except as
hereinafter provided. Notwithstanding the previous sentence, this option may be
transferred, in whole or in part, to the Optionee’s spouse, and/or the
Optionee’s descendants and/or to a trust created primarily for the benefit of
the Optionee, the Optionee’s spouse and/or the Optionee’s descendants
(“Authorized Transferee”); provided, however, that no payment of anything of
value shall be made to the Optionee in consideration of any such transfer, and
no Authorized Transferee shall be entitled to make any further assignment or
other transfer of the option. Any transferred option may be exercised during the
Optionee’s lifetime by the Authorized Transferee. Except as expressly provided
above, this option shall not be transferred, assigned, pledged, or hypothecated
in any way, shall not be assignable by operation of law, and shall not be
subject to execution, levy, attachment, or similar process. Any attempted
transfer, assignment, pledge, hypothecation, or other disposition of this option
contrary to the terms hereof, and any execution, levy attachment or similar
process upon the option, shall render this option null and void and without
effect.

6. Death of Optionee. In the event of the Optionee’s death, the Optionee, the
Optionee’s personal representative or legatee, or an Authorized Transferee, as
the case may be, may exercise this option for a period of twelve (12) months
after the date of death or disability, to the extent then exercisable. In no
event, however, shall this option be exercised after the Expiration Date.

7. Adjustments. In the event of any change in the number of outstanding shares
of the Company’s Common Stock by reason of a merger, consolidation,
reorganization, recapitalization, stock dividend, stock split, combination of
shares, exchange of shares, change in corporate structure, or otherwise, then
the number of shares subject to this option, and the option price shall be
appropriately adjusted as provided in the Plan.

8. Rights as a Shareholder. Neither the Optionee nor a transferee of this option
shall have any rights as a shareholder with respect to any shares covered hereby
until the date he or she shall have become the holder of record of such shares.
No adjustment shall be made for dividends, distributions, or other rights for
which the record date is prior to the date on which he or she shall have become
the holder of record thereof, except as provided in paragraph 7 above.

9. Termination. All or any portion of the option that is the subject to this
Agreement, and all or any portion of any other option previously granted to the
Optionee with respect to the Company’s Common Stock, that remains unexercised at
the time the Optionee’s status as a director of the Company terminates for any
reason other than death, shall automatically expire ninety (90) days after the
date of such termination and be of no further force or effect.

 

- 29 -